The opinion of the court was delivered by
Lowrie, J.
— The Orphans’ Court was right in refusing the order of sale of this property, because the intestate had but a life estate in it. The will of David Logan was prior to our Statute of Wills of 1833, and there áre no words of inheritance in the devising clause to his son; and therefore it leaves the legal presumption that only a life estate was intended. True, this presumption might be overcome by other expressions, showing a different intention; but there are no such expressions. On the contrary, there are several very clear expressions that are totally incompatible with the supposition that anything more than a life estate was intended. That the son is prohibited from selling or *212encumbering the land, is certainly of no consequence, if it be clear otherwise that he took a fee; but it is most important evidence that a fee was not intended. And when it is added, that, on his death, it shall go to his children, or, if he should die without leaving children living, to his sister, then it becomes very plain, that no more than a life estate was intended. The “ property” or title which the testator had in the land, is devised to the son for life, and to his children after his death.
Decree affirmed with costs.